Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 07/23/2021 for divisional application number 17/384,399. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2021  was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claims 1 – 20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention distinguishes over the prior art for following reasons. 
The independent claims 1 and 11 are allowable over the art of record. None of the references either alone or in combination teach or fairly suggest “executing a thread group on a processor and a coprocessor of the asymmetric multiprocessor system, wherein the thread group has a first control effort parameter corresponding to the processor and a second control effort parameter corresponding to the coprocessor; storing a value of the first control effort parameter when a workload is submitted to the coprocessor; and storing a value of the first control effort parameter when a workload is submitted to the coprocessor; and resetting the first control effort parameter to a value derived from the stored value of the first control effort parameter when a result of the workload is delivered to the processor” and “the closed loop performance controller is configured to cooperate with the operating system, the processor complex, and the one or more coprocessors to: execute a thread group on a processor and a coprocessor of the asymmetric multiprocessor system, wherein the thread group has a first control effort parameter corresponding to the processor and a second control effort parameter corresponding to the coprocessor; store a value of the first control effort parameter when a workload is submitted to the coprocessor; and reset the first control effort parameter to a value derived from the stored value of the first control effort parameter when a result of the workload is delivered to the processor” as described in claimed invention. Dependent claims 2 – 10 and 12 – 20 depending on allowed claims 1 and 11, therefore allowed too.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675. The examiner can normally be reached M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITIN C PATEL/Primary Examiner, Art Unit 2186